                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     DAVID SMITH,                                       Case No. 18-cv-07798-RMI
                                   9                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                  10             v.
                                                                                            Re: Dkt. No. 21
                                  11     COMMISSIONER OF SOCIAL
                                         SECURITY,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          This Social Security appeal was filed on December 28, 2018. (Dkt. 1). On April 25, 2019,

                                  15   Defendant filed a Motion to Dismiss on the ground that Plaintiff’s complaint was not timely filed.

                                  16   (Dkt. 15). The court granted the motion with leave to amend the complaint so that Plaintiff may

                                  17   make good-faith allegations that would warrant the application of equitable tolling. (Dkt. 18).

                                  18   Thereafter, Plaintiff filed an Amended Complaint. (Dkt. 20). On July 26, 2019, Defendant filed a
                                  19   Second Motion to Dismiss on the same grounds as its first motion to dismiss. (Dkt. 21). Plaintiff’s

                                  20   response was due by August 9, 2019. Plaintiff has not filed a response. Accordingly, Plaintiff

                                  21   shall, no later than November 7, 2019, show cause why this appeal should not be DISMISSED

                                  22   without prejudice for failure to prosecute. See Fed. R. Civ. P. 41(b).

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 31, 2019

                                  25

                                  26
                                                                                                    ROBERT M. ILLMAN
                                  27                                                                United States Magistrate Judge
                                  28
